Per Curiam.
This is an appeal from a judgment in favor of the plaintiff below, an architect, in a suit for balance of fees under a contract.
•A counter-claim for unliquidated damages was filed and dismissed. With the correctness of this we are not concerned because no complaint or point as to this is made upon this appeal.
The complaint is directed at the finding of the trial judge, sitting without a jury, in construing the following portion of the contract, viz.: “A representative of the architect will make visits to the building, for the purpose of making general superintendence of such frequency and duration as in the architect’s judgment will suffice or may he necessary to fully instruct contractors, pass upon the merits of materials and workmanship and maintain a working organization of several contractors engaged upon the structure” as being complied with by five or six visits during the construction period.
There was proof from which such finding of fact could be found, and, therefore, we cannot disturb the result reached by the trial court.
The judgment below must be affirmed, with costs.